DETAILED ACTION
This office action is in response to claims filed 01/16/2020. Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang 20180131305 (Hereinafter “Wang”), in view of Long et al. US 20130231891 A1 (Hereinafter “Long”).
Regarding Claim 1, Wang teaches a motor controller (Fig. 1, 100), adapted to control a three-phase alternating current motor (Fig. 1, 105), wherein neither of the motor controller and the three-phase alternating current motor comprises a rotor angle sensor configured to sense a real rotor angle of the three-phase alternating current motor, and the motor controller comprises: 
a rotation speed controller (Fig. 1, 115); 

an inverter (Fig. 1, 135), configured to receive the plurality of PWM signals to output three phase currents to three stator windings of the three-phase alternating current motor, so that the three- phase alternating current motor rotates; 
a current sensing circuit ([0034], Motor current can be measured using any suitable current sensor, such as an LEM current sensor, and the MCU can convert measured currents to a total motor current vector), electrically connected to the inverter, wherein the current sensing circuit is configured to sense three phase current values of the three phase currents outputted to the three stator windings, wherein a phase difference of 120 degrees is provided among the three phase currents from each other, wherein the three phase current values comprise a U-phase current value, a V-phase current value, and a W-phase current value ([0024], One, the three-phase stator currents are measured to provide values for i.sub.a and i.sub.b.  The value for i.sub.c can be calculated using the equation i.sub.a+i.sub.b+i.sub.c=0.  Two, the 3-phase currents are converted to a two-axis system); and 
a rotor angle calculation circuit (Fig. 1, 130), configured to directly calculate the real rotor angle (Fig. 1,                         
                            θ
                        
                    ) of the three-phase alternating current motor according to two of the three phase current values (Fig. 1,                         
                            
                                
                                    i
                                
                                
                                    α
                                
                            
                            &
                             
                            
                                
                                    i
                                
                                
                                    β
                                
                            
                            )
                        
                    , wherein the rotation speed controller is configured to adjust the plurality of the outputted voltage control signals according to the expected rotor speed (Fig. 1,                         
                            ω
                        
                    REF) and the real rotor speed (Fig. 1,                         
                            ω
                        
                    ), so as to make the real rotor speed of the three-phase alternating current motor reach the expected rotor speed ([0040], The speed observer 130 will estimate the motor speed and position in real time).

However, Long teaches the rotation speed controller (Long fig. 1a, 102) is configured to adjust the plurality of the outputted voltage control signals (Long [0085] In an example embodiment, the PWM generation module 145 converts the .alpha.  axis voltage and .beta.  axis voltage data (voltage commands v*.sub..alpha.  and v*.sub..beta.) from two phase data representations into three phase representations (e.g., three phase voltage representations, such as va*, vb* and vc*)) according to the expected rotor speed (Long fig. 1a,                         
                            
                                
                                    ω
                                
                                
                                    r
                                
                                
                                    *
                                
                            
                            )
                             
                        
                    and the calculated real rotor angle (Long fig. 1a,                         
                            
                                
                                    
                                        
                                            θ
                                        
                                        ^
                                    
                                
                                
                                    r
                                    e
                                
                            
                        
                    ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rotation speed controller is configured to adjust the plurality of the outputted voltage control signals according to the expected rotor speed and the calculated real rotor angle as taught by Long, in the speed controller of Wang, for the purpose to convert the angle to speed.
Regarding Claim 10, Wang teaches a motor control method, adapted to control a three-phase alternating current motor by a motor controller ([0033], The stage 100 represents the sensorless FOC vector control routine that is used to drive the PMSM as it normally runs), wherein neither of the motor controller and the three-phase alternating current motor comprises a rotor angle sensor configured to sense a real rotor angle of the three- phase alternating current motor, and the method comprises: 
                        
                            
                                
                                    V
                                
                                
                                    α
                                
                            
                             
                            &
                             
                            
                                
                                    V
                                
                                
                                    β
                                
                            
                            )
                        
                     from a rotation speed controller (Fig. 1, 115) of the motor controller through a pulse width modulation (PWM) circuit unit (Fig. 1, SVM) of the motor controller to output a plurality of PWM signals; 
receiving the plurality of PWM signals through an inverter (Fig. 1, 135) of the motor controller to output three phase currents (Fig. 1, ia, ib, ic) to three stator windings of the three-phase alternating current motor, so that the three-phase alternating current motor rotates; 
sensing, through a current sensing circuit of the motor controller, three phase current values of the three phase currents outputted to the three stator windings, wherein a phase difference of 120 degrees is provided among the three phase currents from each other, wherein the three phase current values comprise a U-phase current value, a V-phase current value, and a W-phase current value ([0024], One, the three-phase stator currents are measured to provide values for i.sub.a and i.sub.b.  The value for i.sub.c can be calculated using the equation i.sub.a+i.sub.b+i.sub.c=0.  Two, the 3-phase currents are converted to a two-axis system), and wherein the current sensing circuit is electrically connected to the inverter ([0034], Motor current can be measured using any suitable current sensor, such as an LEM current sensor, and the MCU can convert measured currents to a total motor current vector); 
directly calculating the real rotor angle (Fig. 1,                         
                            θ
                        
                    )  of the three-phase alternating current motor through a rotor angle calculation circuit (Fig. 1, 130) of the motor controller according to two of the three phase current values (Fig. 1,                         
                            
                                
                                    i
                                
                                
                                    α
                                
                            
                            &
                             
                            
                                
                                    i
                                
                                
                                    β
                                
                            
                            )
                        
                    ; and 
adjusting, through the rotation speed controller of the motor controller, the plurality of the outputted voltage control signals according to the expected rotor speed (Fig. 1,                         
                            ω
                        
                    REF)  and the real rotor speed (Fig. 1, ω), so as to make the real rotor speed of the three-phase alternating 
Wang does not expressly disclose adjusting, through the rotation speed controller of the motor controller, the plurality of the outputted voltage control signals according to the expected rotor speed and the calculated real rotor angle.
However, Long teaches adjusting, through the rotation speed controller (Long fig. 1a, 102) of the motor controller, the plurality of the outputted voltage control signals (Long [0085] In an example embodiment, the PWM generation module 145 converts the .alpha.  axis voltage and .beta.  axis voltage data (voltage commands v*.sub..alpha.  and v*.sub..beta.) from two phase data representations into three phase representations (e.g., three phase voltage representations, such as va*, vb* and vc*)) according to the expected rotor speed (Long fig. 1a,                         
                            
                                
                                    ω
                                
                                
                                    r
                                
                                
                                    *
                                
                            
                            )
                             
                        
                    and the calculated real rotor angle (Long fig. 1a,                         
                            
                                
                                    
                                        
                                            θ
                                        
                                        ^
                                    
                                
                                
                                    r
                                    e
                                
                            
                        
                    ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement adjusting, through the rotation speed controller of the motor controller, the plurality of the outputted voltage control signals according to the expected rotor speed and the calculated real rotor angle as taught by Long, in the speed controller of Wang, for the purpose to convert the angle to speed.

Claim 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Long, further in view Magee et al. US 20160087563 A1 (Hereinafter “Magee”). 
	Regarding Claim 2, Wang in view of Long teaches the motor controller according to claim 1, wherein the motor controller further comprises: 
                        
                            
                                
                                    
                                        
                                            θ
                                        
                                        ^
                                    
                                
                                
                                    r
                                    e
                                
                            
                        
                    ) to obtain the real rotor speed (Long fig. 1a,                         
                            
                                
                                    ω
                                
                                
                                    r
                                
                                
                                    ^
                                
                            
                            )
                             
                        
                    of the three-phase alternating current motor; and 
Wang in view of Long does not expressly disclose a trigonometric function circuit, configured to calculate a sine function of the real rotor angle and a cosine function of the real rotor angle according to the real rotor speed.
However, Magee teaches a trigonometric function circuit, configured to calculate a sine function of the real rotor angle and a cosine function of the real rotor angle according to the real rotor speed (Magee 2A, 215; see expanding equations located in paragraphs [0023]-[0024] show trigonometric functions that can derive the angle into cos and sin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement as taught by Magee, in the system of Wang in view of Long, because APD equation determines angular position from N-phase measurements obtained from stator windings associated with each of said N-phases.
Regarding Claim 3, Wang in view of Long and Magee teach the motor controller according to claim 2, wherein the rotation speed controller further comprises: 
a first proportional-integral (PI) controller (Wang Fig. 1, PI) , configured to output a Q-axis current control signal (Wang fig. 1, IQREF) according to the input expected rotor speed and the calculated rotor speed; 
a second PI controller (Wang Fig. 1, PI), configured to calculate a Q-axis voltage control signal  (Wang Fig. 1, Vq) according to the Q-axis current control signal (Wang fig. 1, IQREF) and a Q-axis current feedback signal (Wang fig. 1, iq); and 

Regarding Claim 4, Wang in view of Long and Magee teach the motor controller according to claim 3, wherein 
the rotation speed controller performs a Clark inverse transform (Wang Fig. 1, Inverse Clarke Transform) operation according to the first voltage control signal (Wang Fig. 1,                        
                            
                                
                                    V
                                
                                
                                    α
                                
                            
                            )
                        
                     and the second voltage control signal (Wang Fig. 1,                        
                            
                                
                                    V
                                
                                
                                    β
                                
                            
                            )
                        
                     to obtain a third voltage control signal (Wang Fig. 1, Va output from SVM), a fourth voltage control signal (Wang Fig. 1, Vb output from SVM), and a fifth voltage control signal (Wang Fig. 1, Vc output from SVM), wherein the third voltage control signal, the fourth voltage control signal, and the fifth voltage control signal are transmitted to the PWM circuit unit (Wang fig. 1, SVM/PWM and Inverse Clarke Transform are one). 
Wang in view of Long and Magee according to claim 2 does not expressly disclose the rotation speed controller performs a Park inverse transform operation according to the sine function and the cosine function of the real rotor angle, the Q-axis voltage control signal, and the D-axis voltage control signal to obtain a first voltage control signal and a second voltage control signal, 
However, Magee teaches the rotation speed controller performs a Park inverse transform operation (Magee Fig. 2a, 253) according to the sine function and the cosine function of the real rotor angle (Magee Fig. 2a,                         
                            
                                
                                    θ
                                
                                ^
                            
                            ;
                             
                            s
                            e
                            e
                             
                            e
                            x
                            p
                            a
                            n
                            d
                            i
                            n
                            g
                             
                            e
                            q
                            u
                            a
                            t
                            i
                            o
                            n
                            s
                             
                            l
                            o
                            c
                            a
                            t
                            e
                            d
                             
                            i
                            n
                             
                            p
                            a
                            r
                            a
                            g
                            r
                            a
                            p
                            h
                            s
                             
                            [
                            0023
                            ]
                            -
                            [
                            0024
                            ]
                             
                            s
                            h
                            o
                            w
                             
                            t
                            r
                            i
                            g
                            o
                            n
                            o
                            m
                            e
                            t
                            r
                            i
                            c
                             
                            f
                            u
                            n
                            c
                            t
                            i
                            o
                            n
                            s
                             
                            t
                            h
                            a
                            t
                             
                            c
                            a
                            n
                             
                            d
                            e
                            r
                            i
                            v
                            e
                             
                            t
                            h
                            e
                             
                            a
                            n
                            g
                            l
                            e
                             
                            i
                            n
                            t
                            o
                             
                            c
                            o
                            s
                             
                            a
                            n
                            d
                             
                            s
                            i
                            n
                            )
                        
                    , the Q-axis                         
                            
                                
                                    V
                                
                                
                                    α
                                
                            
                        
                    ) , and the D-axis voltage control signal (Magee Fig. 2a,                         
                            
                                
                                    V
                                
                                
                                    β
                                
                            
                            )
                        
                     to obtain a first voltage control signal and a second voltage control signal,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rotation speed controller performs a Park inverse transform operation according to the sine function and the cosine function of the real rotor angle, the Q-axis voltage control signal, and the D-axis voltage control signal to obtain a first voltage control signal and a second voltage control signal as taught by Magee, in the system of Wang in view of Long, because APD equation determines angular position from N-phase measurements obtained from stator windings associated with each of said N-phases.
Regarding Claim 5, Wang in view of Long and Magee teach the motor controller according to claim 3, wherein 
the rotation speed controller performs a Clark transform (Wang fig. 1, Clarke Transform) operation according to the three phase current values to obtain a first current feedback signal (Wang Fig. 1,                         
                            
                                
                                    i
                                
                                
                                    α
                                
                            
                            )
                             
                        
                    and a second current feedback signal (Wang Fig. 1,                         
                            
                                
                                    i
                                
                                
                                    β
                                
                            
                            )
                        
                    , and 
the rotation speed controller performs a Park transform (Wang Fig. 1, Park Transform) operation according to the first current feedback signal and the second current feedback signal to obtain the D-axis current feedback signal (Wang. Fig. 1, id) and the Q-axis current feedback signal (Wang. Fig. 1, iq).
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/      Examiner, Art Unit 2846